UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6265


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STACY ARTHANIEL THREATT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:06-cr-00417-FDW-1)


Submitted: September 30, 2021                                 Decided: October 12, 2021


Before KING and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacy Arthaniel Threatt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stacy Arthaniel Threatt appeals from the denial of his motion for compassionate

release. The district court denied the motion, ruling that Threatt failed to show an

extraordinary and compelling reason for release and that, even if he had, the 18 U.S.C.

§ 3553 factors did not weigh in favor of release. We affirm.

       When deciding whether to reduce a defendant’s sentence under 18 U.S.C.

§ 3582(c)(1)(A), a district court generally proceeds in three steps. See United States v.

High, 997 F.3d 181, 185-86 (4th Cir. 2021).          First, the court determines whether

“extraordinary and compelling reasons” support a sentence reduction. 18 U.S.C.

§ 3582(c)(1)(A)(i); High, 997 F.3d at 186. “In the context of the COVID-19 outbreak,

courts have found extraordinary and compelling reasons for compassionate release when

an inmate shows both a particularized susceptibility to the disease and a particularized risk

of contracting the disease at his prison facility.” United States v. Feiling, 453 F. Supp. 3d

832, 841 (E.D. Va. 2020) (citing cases). Next, the court considers whether “a [sentence]

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A); High, 997 F.3d at 186. Because there is “no

‘applicable’ policy statement governing compassionate-release motions filed by

defendants under the recently amended § 3582(c)(1)(A),” United States v. McCoy, 981

F.3d 271, 284 (4th Cir. 2020), “district courts are empowered to consider any extraordinary

and compelling reason for release that a defendant might raise,” id. (alteration and internal

quotation marks omitted). Finally, if the court finds that extraordinary and compelling

reasons warrant relief, the court must consider the § 3553(a) factors “in deciding whether

                                             2
to exercise its discretion to reduce the defendant’s term of imprisonment.” High, 997 F.3d

at 186; 18 U.S.C. § 3582(c)(1)(A).

       Threatt first argues that the district court erred in determining that he had not

provided an extraordinary and compelling reason for relief. Specifically, Threatt asserts

that the district court improperly applied the Guidelines policy statement in determining

that his medical conditions did not satisfy the extraordinary and compelling standard, erred

in finding that his medical conditions did not place him at greater risk of serious illness

from COVID-19, and erred in concluding that conditions at his institution did not render

him particularly susceptible to the virus. Notably, however, Threatt does not argue that the

district court erred in weighing the § 3553 factors. As such, he has waived any objection

to the determinative finding by the district court that the § 3553 factors did not support his

release. See 4th Cir. R. 34(b) (providing that the court does not consider claims not raised

in appellant’s informal brief). Accordingly, any error in finding that there were no

extraordinary and compelling reasons for release was, at most, harmless error.

       Next, Threatt asserts that the district court erred in failing to consider that his

sentence was allegedly much harsher than his codefendants’ and that he would be given a

lower sentence were he resentenced today, given changes in the law and overall sentencing

practices. Threatt contends that these circumstances are an extraordinary and compelling

reason for his release, whether independently or in combination with the COVID-19

pandemic. However, this claim is improperly raised for the first time on appeal. In district

court, Threatt did not raise the harshness of his sentence as either an extraordinary and

compelling reason for his release or as a circumstance to be considered under § 3553. As

                                              3
such, we decline to address this issue. See First Virginia Banks, Inc. v. BP Exploration &

Oil, Inc., 206 F.3d 404, 407 n.1 (4th Cir. 2000) (declining to consider issues raised for first

time on appeal).

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




                                              4